EXHIBIT 10.1
EXECUTION VERSION


THIRD AMENDMENT
TO
CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT (this "Third Amendment"), dated as of
December 12, 2016 (effective as provided herein), is among WINTRUST FINANCIAL
CORPORATION, an Illinois corporation ("Borrower"), each Lender a party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
("Administrative Agent").
RECITALS:
Borrower, Lenders and Administrative Agent have previously entered into the
Credit Agreement dated as of December 15, 2014, as amended by the First
Amendment to Credit Agreement dated as of October 29, 2015 and by the Second
Amendment to Credit Agreement dated as of December 14, 2015 (as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement").
Borrower and Lenders have requested amendments to certain provisions of the
Credit Agreement, including to extend the Revolving Credit Maturity Date, and to
make certain modifications to covenants set forth therein.
Borrower and Lenders have agreed, subject to the terms and conditions hereof, to
amend such provisions of the Credit Agreement, as provided in this Third
Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I

Definitions
1.1    Definitions. Capitalized terms not otherwise defined herein have the same
meaning as in the Credit Agreement.
ARTICLE II

Amendments to Credit Agreement
2.1    Amendments to Credit Agreement Section 1.01.
(a)    The definition of "Base Rate” found in Section 1.01 is amended to add the
following sentence at the end thereof: "Notwithstanding the foregoing, if the
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement."
(b)    The definition of "Federal Funds Rate" found in Section 1.01 is amended
to add the following sentence at the end thereof: "Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement."
(c)    Clause (e) of the definition of "Defaulting Lender" found in Section 1.01
is amended and restated in its entirety to read as follows:





--------------------------------------------------------------------------------





(e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action;
(d)    The definition of "Prime Rate" found in Section 1.01 is amended to add
the following sentence at the end thereof: "Notwithstanding the foregoing, if
Prime Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement."
(e)    The definition of "Revolving Credit Maturity Date" found in Section 1.01
is hereby amended by the deletion of the date "December 12, 2016" and its
replacement with the date "December 11, 2017".
(f)    The following definitions are added to Section 1.01 in appropriate
alphabetical order:
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Common Equity Tier 1 Ratio" means the common equity tier 1 ratio (expressed as
a percentage rounded to two decimal places), determined in accordance with the
then-current regulations of the applicable Bank Regulatory Authority on a
Consolidated Basis for the Borrower and its Subsidiaries.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.




2



--------------------------------------------------------------------------------





"Sanctioned Entity" shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is a Sanctioned Country or is otherwise subject to a sanctions
program identified on the list maintained and published by OFAC and available at
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.2    Amendment and Restatement of Credit Agreement Section 5.19. Section 5.19
is amended and restated in its entirety to read as follows:
Section 5.19.    Anti-Terrorism; Anti-Money Laundering; Etc. Neither Borrower
nor any of its Subsidiaries or, to their knowledge, any of their Related Parties
(i) is an "enemy" or an "ally of the enemy" within the meaning of Section 2 of
the Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et
seq.), (ii) is in violation of (A) the Trading with the Enemy Act, (B) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto (C) the PATRIOT Act (collectively, the "Anti-Terrorism Laws"),
or (D) any Anti-Corruption Laws, or (iii) is, or is controlled or owned by, a
Sanctioned Person, Sanctioned Entity or other Persons that are, the subject of
Sanctions. No part of the proceeds of any Loan hereunder will be unlawfully used
directly or, to the knowledge of the Borrower, indirectly to fund any operations
in, finance any investments or activities in or make any payments to a Person
that is the subject of Sanctions or a Sanctioned Country, or in any other manner
that will result in a violation by any Person (including any Lender or the
Administrative Agent) of any Anti-Terrorism Laws, Anti-Corruption Laws, or any
Sanctions.
2.3    Amendment to Credit Agreement Article V. Article V is amended by adding
thereto two new sections, numbered 5.20 and 5.21, to read as follows:
Section 5.20    OFAC. None of the Borrower, any Subsidiary of the Borrower or,
to the knowledge of the Borrower, any Affiliate of the Borrower is a Sanctioned
Person. The Borrower will not, directly or indirectly, use the proceeds of any
Loan to fund any operations or finance any investments or activities in, or make
any payments to, a Sanctioned Person or a Sanctioned Entity.
Section 5.21    EEA Financial Institutions. Neither the Borrower nor any of its
Subsidiaries is an EEA Financial Institution.
2.4    Amendment to Credit Agreement Section 7.01(i). Section 7.01(i) is hereby
amended by deleting therefrom the reference to "$40,000,000" and inserting in
lieu thereof a reference to "$60,000,000".
2.5    Amendment to Credit Agreement Section 7.02(e). Section 7.02(e) is amended
by deleting therefrom the reference to "$125,000,000" and inserting in lieu
thereof a reference to "$200,000,000".
2.6    Amendment to Credit Agreement Section 7.12. Section 7.12 is amended and
restated in its entirety to read as follows:




3



--------------------------------------------------------------------------------





The Borrower will not request any Loan, and the Borrower shall not use, and the
Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers and employees shall not use, the proceeds of any Loan in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person, or in any
manner that would result, in violation of any Sanctions, Anti-Corruption Laws or
Anti-Terrorism Laws.
2.7    Amendment to Credit Agreement Article VIII. Article VIII is amended by
adding thereto a new paragraph, lettered (j), to read as follows:
(j)    Common Equity Tier 1 Ratio. Permit the Common Equity Tier 1 Ratio to be
less than the minimum Common Equity Tier 1 Ratio for the Borrower on a
Consolidated basis or any of its Subsidiary Banks to qualify as
"well-capitalized" (as defined and determined by the appropriate Bank Regulatory
Authority having jurisdiction over the Borrower on the date of the
determination).
2.8    Amendment to Credit Agreement Article XI. Article XI is amended by adding
thereto a new section, numbered 11.21, to read as follows:
Section 11.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party to this Agreement acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE III

Conditions Precedent; Effectiveness
3.1    Conditions. The effectiveness of this Third Amendment is subject to the
satisfaction of the following conditions precedent:




4



--------------------------------------------------------------------------------





(a)    Documents. Administrative Agent shall have received all of the following,
each dated (unless otherwise indicated) the date of this Third Amendment and the
following shall have occurred, in form and substance satisfactory to
Administrative Agent and Lenders:
(i)    Third Amendment. This Third Amendment executed by Borrower and each
Lender.
(ii)    Upfront Fee. The Borrower shall have paid to the Administrative Agent,
for the account of the Lenders, a non-refundable upfront fee equal to 0.15% of
the Revolving Credit Commitment on the date hereof; such upfront fee to be
distributed by the Administrative Agent to the Lenders pro rata in accordance
with the Lenders' respective Revolving Credit Commitment Percentages.
3.2    Effectiveness. Upon satisfaction of the conditions precedent in
Section 3.1, this Third Amendment shall be effective as of December 12, 2016.


ARTICLE IV

Ratification
4.1    Ratification. The terms and provisions set forth in this Third Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Third Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower agrees that the Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party or subject shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.


ARTICLE V

Representations and Warranties
5.1    Loan Documents. Borrower hereby represents and warrants to each Lender
and Administrative Agent that (a) the execution, delivery and performance of
this Third Amendment and any and all other Loan Documents executed and/or
delivered in connection herewith have been authorized by all requisite action on
the part of Borrower and will not violate any organizational or governance
document of Borrower or any applicable law, (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and each other
Loan Document are true and correct on and as of the date hereof as though made
on and as of the date hereof, except to the extent such representations and
warranties speak to a specific date, in which case they were true and correct on
and as of such date, (c) no Default or Event of Default shall exist before or
immediately after giving effect to this Third Amendment, (d) Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement,
as amended hereby, and the other Loan Documents to which it is a party or it is
subject, and (e) there have been no amendments, supplements or other
modifications to the certificate of incorporation or by-laws of the Borrower
since December 15, 2014, other than the amendment to the Borrower’s by-laws
adopted as of April 5, 2016, reducing the size of Borrower’s board of directors
from 14 members to 12 members.






5



--------------------------------------------------------------------------------





ARTICLE VI

Miscellaneous
6.1    Reference to Credit Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
6.2    Severability. Any provision of this Third Amendment or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
6.3    Counterparts. This Third Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page of this Third Amendment
by facsimile transmission or PDF attachment to email shall be effective as
delivery of an original executed counterpart thereof.
6.4    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Third Amendment and the other Loan Documents executed
in connection herewith, unless expressly set forth therein, shall be governed
by, construed and enforced in accordance with, the law of the State of Illinois,
without reference to the conflicts or choice of law principles thereof.
(b)    Submission to Jurisdiction. Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of Illinois sitting in Cook County and of the United States
District Court of the Northern District of Illinois, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Third Amendment or any other Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Illinois state court or, to the fullest extent permitted
by Applicable Law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Third Amendment or in any other Loan Document
shall affect any right that Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Third Amendment or any
other Loan Document against Borrower or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Third Amendment or any other Loan Document executed in
connection herewith in any court referred to in Section 6.4(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.




6



--------------------------------------------------------------------------------





(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.02 of the Credit
Agreement. Nothing in this Third Amendment will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
6.5    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS THIRD AMENDMENT OR ANY OTHER LOAN DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS THIRD AMENDMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
6.6    FINAL AGREEMENT. THIS THIRD AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, AS AMENDED HEREBY, AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.7    Expenses of Administrative Agent. As provided in the Credit Agreement,
Borrower shall pay all invoiced reasonable costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation, and
execution of this Third Amendment and the other Loan Documents executed pursuant
hereto, including without limitation the reasonable fees and expenses of
Administrative Agent’s legal counsel promptly following Borrower’s receipt of
invoices therefor.    




7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their duly authorized officers, all as of the day and year first
written above.
BORROWER:

WINTRUST FINANCIAL CORPORATION


By:     /s/ David A. Dykstra
David A. Dykstra
    Senior Executive Vice President


Third Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as Administrative Agent


By:     /s/ Nicole Simmons
Name: Nicole Simmons
Title: Senior Vice President
    






WELLS FARGO BANK, N.A.,
as a Lender


By:     /s/ Lori Hartman
Name: Lori Hartman
Title: Vice President






Third Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Lender




By:     /s/ Joseph Travaglione
Name: Joseph Travaglione
Title: Authorized Signatory








Third Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
as a Lender




By:     /s/ Peter Caligiuri
Name: Peter Caligiuri
Title: Vice President










Third Amendment to Credit Agreement – Signature Page

